     Case 2:19-cv-01974-KJM-KJN Document 60 Filed 04/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RENELL THORPE,                                     No. 2: 19-cv-1974 KJM KJN P
12                        Plaintiff,
13           v.                                          ORDER
14    C. HEARN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding with a civil rights action pursuant to 42 U.S.C.

18   § 1983. Pending before the court is defendants’ motion to compel. (ECF No. 45.)

19          On April 2, 2021, Chief United States District Judge Kimberly J. Mueller referred this

20   matter to the court’s pro bono panel to identify an appropriate attorney to represent plaintiff in

21   this action. (ECF No. 59.) Based on Judge Mueller’s order, defendants’ motion to compel is

22   vacated. Defendants’ motion to compel will be reinstated, if appropriate, following appointment

23   of counsel.

24          Accordingly, IT IS HEREBY ORDERED that defendants’ motion to compel (ECF No.

25   45) is vacated.

26   Dated: April 8, 2021

27
     Thorp1974.com
28
                                                        1
